Citation Nr: 0103888	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-01 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an original evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD) with 
depression.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1980 and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in October 1997 of the 
Cheyenne, Wyoming Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD with depression and assigned a 50 percent evaluation.  
The veteran disagreed with the evaluation assigned.

One of the matters the Board must address is which issue or 
other issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal (a VA Form 9) after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

This matter also comes before the Board from a rating 
decision in August 1999 that denied entitlement to individual 
unemployability (TDIU).  In a rating decision in August 1999, 
the RO denied entitlement to TDIU benefits.  The veteran's 
attorney sent a VA Form 9, first by fax and then by regular 
mail, which were received in October 1999.  He stated that he 
appealed all the issues in the statements of the case and the 
issues appealed include an increased rating for PTSD and 
TDIU.  The VA Form 9 was a notice of disagreement on the 
issue of entitlement to TDIU.  An SOC on TDIU was issued in 
November 1999.  The cover letter tells the veteran in one 
paragraph that an appeal has to be filed and that a VA Form 9 
is enclosed.  However, there is also a note to the veteran 
telling him that he is not required to submit a VA Form 9 as 
his Power of Attorney had already submitted one.  In the SOC, 
it is noted that the NOD and substantive appeal were received 
on the same date in October 1999.  Inasmuch as the October 
1999 statement disagrees with the initial denial of TDIU 
benefits, the inquiry raised here is whether this issue is 
now before us and whether the veteran received sufficient 
notice of the governing law and regulations and, thereby, 
sufficient notice of the need to address the issue of 
entitlement to TDIU benefits in his submission and argument 
on appeal.  See 38 C.F.R. § 3.103 (2000).  

Upon review of the record, the Board finds that notice to the 
veteran in the SOC was sufficient.  The veteran has presented 
argument before the Board on said issue, as is evident by his 
submission of the VA Form 9.  In light of the background 
above, the Board finds that the issue of TDIU is properly 
before the Board and that the veteran will not be prejudiced 
by consideration of the issue of entitlement to TDIU benefits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Also during the pendency of this appeal, the laws and 
regulations governing the evaluation of mental disorders were 
changed, effective November 7, 1996.  See 38 C.F.R. §§ 4.125, 
4.126, 4.130, as amended by 61 Fed. Reg. 52,695-52,702 
(October 8, 1996); see also VAOPGCPREC 11-97.  The 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the effective 
date of that change.  The earlier version of the regulation 
must be applied for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000. 

In addition, the Board notes that the veteran has appealed an 
initial disability rating.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.

The veteran is service connected for PTSD with depression.  
This is his only service connected disability.  His most 
recent medical examinations in February 1998 and in April 
1999 found no physical problems that would contribute to 
unemployability.  The veteran claims that his PTSD is more 
severe than the 50 percent disability evaluation assigned and 
that he is unable to work due to PTSD. 

The evidence of record is not consistent.  The evidence in 
support of his claim is an evaluation in February 1997 along 
with this evaluator's testimony at a February 1998 hearing.  
It is this health care provider's opinion that the veteran's 
condition had worsened to the point where he was more 
isolated and avoidant, that he was severely impaired, and 
that he is unable to be gainfully employed.  

In addition, the veteran is in receipt of Social Security 
Administration (SSA) disability benefits based on a SSA's 
determination that the veteran is disabled primarily due to 
PTSD.  Although a favorable decision by SSA is not 
controlling concerning any determination of VA, it is 
evidence that must be considered.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, at 370 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Clarkson v. Brown, 4 Vet. 
App. 565 (1993).  

The veteran has undergone several comprehensive psychiatric 
evaluations since 1993.  VA and private examiners described 
PTSD symptoms that impaired the veteran but did not indicate 
that the veteran could not work.  In addition, with regard to 
his service-connected disability of PTSD, the VA psychiatric 
examiners in 1998 and 1999 assigned a GAF scale score of 60 
and 65 respectively.  A GAF score of 60 reflects moderate 
symptoms and a GAF score of 65 contemplates some mild 
symptoms DSM III-R, DSM-IV.  This finding is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on "average" industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  However, 38 
C.F.R. § 3.321(b)(1) provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular evaluation.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  

In regard to the issue of TDIU, the veteran is service-
connected for only one disorder (PTSD with depression) which 
is currently evaluated as 50 percent disabling.  
Consequently, the veteran does not meet the schedular 
criteria in 38 C.F.R. § 4.16(a) (2000).  The Board notes that 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, the RO should submit 
to the Director, VA Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b) (2000).

The Court's precedents suggest that a claim for an 
extraschedular rating is not "inextricably intertwined" 
with an underlying claim for an increased schedule rating.  
In Kellar v. Brown, 6 Vet. App. 157, 162 (1994), the Court 
held a claim for an extraschedular rating for a particular 
disability is not inextricably intertwined with a claim for a 
total disability rating for the same disability.  
Nevertheless, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See Floyd v. Brown, 9 Vet. App. 89 (1996). 

As noted in Floyd, 9 Vet. App. at 95, the Court has held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance because § 
3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for an initial decision.  The Court has 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the officials to whom such authority is delegated might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  A preliminary review of the record 
reveals that the RO considered and determined in the August 
1999 rating decision that a referral would not be made.  
However, the Board finds that circumstances warranting 
referral are found in this case.  The Board finds that there 
is some evidence that shows the veteran is unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disability.  Therefore, the Board finds 
that referral to the Director, Compensation and Pension 
Service, is necessary.  38 C.F.R. § 3.321(b)(1) (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran of the 
elements of a claim for an extraschedular 
evaluation under 38 C.F.R. §  3.321(b)(1) and 
permit him the full opportunity to supplement 
the record as desired.  See Spurgeon v. Brown, 
10 Vet. App. 194, 197-98 (1997).

2.  The case should be referred to the 
Director, VA Compensation and Pension Service 
for consideration of an assignment of an 
extraschedular rating under the provisions of 
38 C.F.R. §§ 3.321, 4.16(b) (2000).

3.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should 
be allowed for response. 

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent Court decisions that are subsequently 
issued also should be considered.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


